United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-2975
                                   ___________

Rodney McKown,                        *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the Western
                                      * District of Missouri.
Denis Agniel; Cranston Mitchell;      *
Dick Moore,                           *     [UNPUBLISHED]
                                      *
            Appellees.                *
                                 ___________

                          Submitted: December 4, 2002
                              Filed: December 11, 2002
                                   ___________

Before WOLLMAN, MORRIS SHEPPARD ARNOLD, and MELLOY, Circuit
      Judges.
                        ___________

PER CURIAM.

       Missouri inmate Rodney McKown appeals the district court’s1 denial of
postjudgment motions in his 42 U.S.C. § 1983 lawsuit. Having carefully reviewed
the record, we conclude the district court did not abuse its discretion in denying the
motions. Accordingly, we affirm. See 8th Cir. R. 47B.



      1
      The Honorable Dean Whipple, Chief Judge, United States District Court for
the Western District of Missouri.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-